Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-10, An electronic gaming machine, class/subclass G07F17/32,
Group II, Claims 11-18, A button deck assembly, class/subclass A63F13/00,
Group III, Claims 19-20, An optic block assembly, class/subclass G02F1/1333;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups III, II, and I are related as combination, subcombination, and further- subcombination; the subcombination (or further-subcombination) is distinct if it is not obvious variants, and if it is shown that at least one subcombination (or further-subcombination) is separately usable.
For example, the limitations of An electronic gaming machine comprising: a button deck assembly configured to receive an input during play of an electronic game, in the further-subcombination claim 1 of Group I, which does not require by the subcombination claim 11 of Group II; the limitations of An electronic gaming machine comprising: a button deck assembly configured to receive an input during play of an electronic game, the button deck assembly comprising: a button deck having at least one button, the at least one button including a lens cap; a display panel, in the further-subcombination claim 1 of Group I, which do not require by the combination claim 19 of Group III; and the limitations of a button deck assembly comprising: a button deck having at least one button, the at least one button including a lens cap; a display panel, in the subcombination claim 11 of Group II, which does not require by the combination claim 19 of Group III.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848